         
AMENDMENT NO. 1 TO THE
PENN VIRGINIA CORPORATION 2017 SPECIAL SEVERANCE PLAN
(As Amended and Restated Effective July 18, 2018)
WHEREAS, Penn Virginia Corporation (the “Company”) maintains the Penn Virginia
Corporation 2017 Special Severance Plan (the “Plan”) for the benefit of its
employees;
WHEREAS, pursuant to Section 10 of the Plan, the Company has the authority to
amend the Plan at any time without notice; and
WHEREAS, the Company has determined that it is in the best interests of the
Company to amend the Plan in order to (i) revise the definition of “Good
Reason,” and (ii) to extend the Protection Period following the Closing for
officers of the Company.
NOW, THEREFORE, pursuant to its authority under Section 10 of the Plan, the
Company hereby amends the Plan as follows, effective as of April 21, 2020:


1. Section 3(k) of the Plan is hereby amended and restated in its entirety to
read as follows: 


(k) “Good Reason” has the meaning ascribed to such term in any employment
agreement between the Participant and the Company or, if none, means the
occurrence of any of the following events or conditions: (i) a material
reduction in the Participant’s base salary or annual cash incentive compensation
opportunity from that in effect immediately prior to the Closing; (ii) the
relocation of the Participant to a location more than fifty (50) miles from the
location at which the Participant is based immediately prior to the Closing; or
(iii) a material diminution in the Participant’s title, authority, duties or
responsibilities from those in effect as of immediately prior to the Closing.


2. Section 3(o) of the Plan is hereby amended and restated in its entirety to
read as follows: 


(o) “Protection Period” means the period commencing on the Closing and ending on
the date that is (i) 18-months following the Closing for any Participant who is
an executive officer of the Company as of the Closing, (ii) 12-months following
the Closing for any Participant who is an officer of the Company, but not an
executive officer of the Company, as of the Closing, and (iii) six months
following the Closing for all other Participants.


1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Penn Virginia Corporation has caused this instrument to be
signed by its duly authorized officer as of this 21st day of April, 2020.
        PENN VIRGINIA CORPORATION
        /s/ John Brooks 
        By: John A. Brooks 
Its: President and CEO 
2

